 
 
Exhibit 10.48








POINTER RIDGE OFFICE BUILDING
LEASE AGREEMENT1



 
LANDLORD:
Pointer Ridge Office Investment, LLC
       
TENANT:
Old Line Bank
         
Suite 301




--------------------------------------------------------------------------------

 
104Jan12
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 
 
TABLE OF CONTENTS
 
SECTION
TITLE
   
1
 
Premises
     
2
 
Term
     
3
 
Rent
     
4
 
Additional Rent: Operating Expenses & Real Estate Taxes
     
5
 
Completion of Leasehold Improvements: Delayed Possession
     
6
 
Use of Premises
     
7
 
Assignment and Subletting
     
8
 
Maintenance by Tenant
     
9
 
Hours of Operation and Services
     
10
 
Tenant Alterations: Installation of Fixtures
     
11
 
Advertising
     
12
 
Deliveries
     
13
 
Equipment
     
14
 
Inspections: Entry
     
15
 
Insurance
     
16
 
Damage to Premises or Building
     
17
 
Waiver of Liability
     
18
 
Bankruptcy
     
19
 
Casualty
     
20
 
Condemnation
     
21
 
Default
     
22
 
Subordination
     
23
 
Jury Trial
     
24
 
Holdover Provisions
     
25
 
Successors' Obligation
     
26
 
Rules and Regulations
     
27
 
Covenants of Landlord
     
28
 
Reservation of Rights of Landlord
     
29
 
Construction of Leasehold Improvements
     
30
 
Security Deposit
     
31
 
Parking
     

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
32
 
Mortgagee Approval
     
TABLE OF CONTENTS (continued)
 
SECTION
TITLE
   
33
 
Gender
     
34
 
Notices
     
35
 
Estoppel Certificates and Financial Statements
     
36
 
Governing Law
     
37
 
Brokers
     
38
 
Waiver of Breach
     
39
 
Severability of Clauses
     
40
 
Captions for Convenience
     
41
 
Duplicate Counterparts Originals
     
42
 
Entire Agreement
     
43
 
Authorization
     
44
 
Hazardous Materials
     
45
 
Relocation of Premises

 
 
 


EXHIBITS
 
Exhibit A
Description and Floor Plan/Site Plan of the Premises

 
Exhibit B
Tenant Certificate concerning the Premises and its Condition

 
Exhibit C
Rules and Regulations of the Building

 
Exhibit D
Leasehold Improvements and Tenant Standards

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
 
LEASE AGREEMENT


THIS AGREEMENT OF LEASE (the "Lease") made this   29th      day of
  December   , 2011 by and between Pointer Ridge Office Investment, LLC, a
Maryland limited liability company (hereinafter referred to as "LANDLORD") and
    Old Line Bank                           _____ (hereinafter referred to as
"TENANT").
 
WITNESSETH, that for and in consideration of the rent hereinafter reserved and
of the mutual covenants and agreements hereinafter set forth, LANDLORD and
TENANT do hereby mutually agree as follows:
 
1.           PREMISES.
 
LANDLORD does hereby lease and demise to TENANT and TENANT does hereby, lease
and take from LANDLORD for the Term and upon the covenants and conditions
hereinafter set forth, the space (hereinafter referred to as the "Premises")
that is more fully described, set forth, or depicted, in Exhibit A which is
attached hereto and incorporated herein.  Said Premises to contain approximately
        one thousand seven hundred thirty one and 82/100__ (1731.82) square feet
of rentable area on the third  floor in a building located at 1525 Pointer Ridge
Place, Bowie, Maryland (hereinafter referred to as the Building).
 
LANDLORD agrees, at its cost, to provide TENANT with those leasehold
improvements that are described in Exhibit D which is attached hereto and
incorporated herein.  The cost of any leasehold improvements over and above
those which are specified in Exhibit D will be borne by TENANT.
 
2.           TERM.
 
(a)           The Term of this Lease (hereinafter referred to as the "Term")
shall be  commencing on or about   January  1          , 2012          (the
"Lease Commencement Date"), and expiring   eight years 5 months      (8 yr 5
mos) years thereafter or on or about midnight, May 31             , 2019   
(hereinafter referred to as the "Lease Expiration Date") with two 5 year renewal
options.
 
(b)           In the event TENANT'S occupancy of the Premises commences on a
date other than the first day of a calendar month, the Lease Commencement Date
shall be the first day of the following month, and the Lease Expiration Date
shall be adjusted correspondingly, such that the Term of this Lease shall be for
the same period of time set forth in subsection (a) of this Section 2.  Any
occupancy prior to the Lease Commencement Date shall be pursuant to all the
Terms and conditions of this Lease and rent shall be prorated for such
fractional period of the month of early occupancy.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
3.           RENT.
 
(a)           (i)           During and for the Term thereof, commencing on the
Lease Commencement Date specified in Section 2(a) above or the Lease
Commencement Date specified in the notice described in Section 5(e) below,
whichever is later, TENANT covenants and agrees to pay LANDLORD for the
Premises, without notice or demand and without deduction, set off or abatement,
a fixed minimum guaranteed Base Rent (hereinafter sometimes referred to as the
"Base Rent") of approximately sixteen  & 00/100 Dollars ($16.00) per square foot
of rentable space, as determined by LANDLORD'S architect or space planner, and
set forth in Exhibit B, in the Premises ($27,709.12) per year, payable in
monthly installments of (  $  2,309.09 ) in advance (hereinafter sometimes
referred to as "Monthly Base Rent") as hereinafter set forth.  TENANT shall pay
all rent to LANDLORD at the office of LANDLORD, or to such other party or at
such other address as LANDLORD may designate from time to time by written notice
to TENANT.  Rent which shall be paid on or before the first day of each and
every calendar month during the Term hereof; provided, however, that the Monthly
Base Rent for the first month of the Term shall be due and payable at the time
of execution of this Lease by TENANT.  TENANT’S obligation to pay rent shall
begin when the U & O is issued and TENANT is given the right to occupy
premise.  TENANT build outs shall be substantially completed.
 
(ii)           TENANT covenants and agrees to pay to LANDLORD a late fee equal
to five percent (5%) of the Monthly Base Rent and/or additional rent or other
payments due under this Lease if said payments are not received within ten (10)
days of their due date.  [In addition, any such delinquent payments shall bear
interest at the rate of two percent (2%) per annum above the "prime rate"
established by Bank of America, N.A., as of the date such payment became due,
from the date such payment became due and payable to the date of payment thereof
by TENANT; provided, however, that nothing herein contained shall be construed
or implemented in such a manner as to allow LANDLORD to charge or receive
interest in excess of the maximum rate then allowed by law.  All such late fees
and interest charge shall be deemed additional rent due hereunder and shall be
payable with the next installment of Monthly Base Rent.]
 
(b)           The Monthly Base Rent shall be increased one year from the date of
occupancy by TENANT by three percent (3%) of the Monthly Base Rent for the month
immediately preceding.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
(c)           Rent payments shall be sent to Pointer Ridge Office Investment,
LLC, and 1525 Pointer Ridge Place, Suite 200 Bowie, MD (or at such other address
as LANDLORD may in writing direct).


4.           ADDITIONAL RENT: OPERATING EXPENSES & REAL ESTATE TAXES.
 
(a)           TENANT shall pay, as additional rent, for its Proportionate share
of any Operating Expenses and real estate taxes for the Land and Building
(including real estate taxes and Operating Expenses for the Land which may be
paid as part of the ground rent, if any) in excess of the 2011 base year
operating expense for the Building.
 
(i)           Commencing on January 1st of the calendar year immediately
following the year in which this Lease commences and every year thereafter
during the Term of this Lease, TENANT shall pay to LANDLORD, on the first day of
each calendar month, an amount equal to one-twelfth (1/12) of TENANT'S
Proportionate Share of LANDLORD'S reasonable estimate (as adjusted annually) of
the amount by which the sum of such Operating Expenses and real estate taxes for
the then current calendar year will exceed the _2011___ base year operating
expense for the Building.
 
(ii)           Within one hundred twenty (120) days following the end of each
calendar year, LANDLORD shall furnish TENANT a statement covering the year (or
portion thereof) just expired, (including the initial years and final year of
the Lease Term) showing the total Operating Expenses and real estate taxes, the
amount of TENANT'S Proportionate Share of the same, and the payments made by
TENANT with respect to such year.  If TENANT'S Proportionate Share of Operating
Expenses and real estate taxes in excess of the 2011 base year operating
expenses for the Building exceeds TENANT'S payments so made, TENANT shall pay
LANDLORD the deficiency within thirty (30) days after receipt of such
statement.  If TENANT'S payments exceed TENANT'S Proportionate Share of
Operating Expenses and real estate taxes, the excess over and above the
__2011___ base year shall credited towards the next installment of additional
rent or if the Lease is expiring, the excess over and above the _2011____ base
year shall be refunded to TENANT within thirty (30) days following the delivery
of such statement.
 
(b)           The Term "Operating Expenses" as used herein shall mean all
expenses, costs, and disbursements of every kind and nature which LANDLORD shall
pay or become obligated to pay in connection with the ownership and/or operation
of the Land, Building and adjacent parking facilities (hereinafter referred to
collectively as the "Property").  By way of
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
example, but without limitation, Operating Expenses shall include wages,
salaries, bonuses, fringe benefits (including hospitalization, medical,
surgical, dental and/or group life insurance and pension payments) and uniforms
and dry cleaning thereof, for employees engaged in the operation, maintenance or
repair of the Property; social security, unemployment and other payroll taxes
and all other taxes due and payable (with the exception of income taxes) with
regard to the Premises; license fees; worker's compensation insurance;
electricity (except as directly billed to tenants of the Building) gas, water,
sewer and other fuel and utilities; utility taxes; fire, casualty, liability,
and other insurance; repairs, maintenance, painting and cleaning of the Property
and supplies necessary therefore; cleaning of windows and exterior curtain
walls; snow removal, cleaning and other service contracts; general overhead,
administrative expenses and management fees; legal, accounting, common area or
Owner-Association dues, and other professional fees and disbursements incurred
in connection with the operation and management of the Property; decorations;
exterior and interior landscaping; depreciation of tools and equipment used in
the operation, cleaning, repair, safety, management, security or maintenance of
the Property and any other costs, charge and expenses which under generally
accepted accounting and management practices, would be regarded as maintenance
and Operating Expenses.
 
(i)           The Term "Operating Expenses" shall not include any of the
following: expenses for capital improvements made to the Property except those
expenses which are incurred in order to decrease the overall Operating Expenses
for the Property or are incurred for the general maintenance of the Property;
expenses for painting, redecorating, or other work which LANDLORD performs for
any tenant of the Building, the expense of which is billed to such tenant;
interest, amortization or other payments on loans to LANDLORD whether secured or
unsecured, or any costs connected with refinancing of such loans; charge for
depreciation of the Building or other said improvements; ground rent payments;
real estate brokerage fees and commissions; space planning fees and commissions;
and advertising and marketing costs.
 
(c)           The Term "Proportionate Share" as used herein shall be that
fraction having as a numerator the total number of rentable square feet
contained in the Premises, and as a denominator the number which is ninety-five
percent (95%) of the total number of rentable square feet contained in the
Building, unless the Building is leased and occupied at a percentage of total
gross square feet exceeding ninety-five percent (95%), at which the denominator
will be the actual square footage leased and occupied, as so determined by
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
LANDLORD'S architect or space planner. TENANT'S Proportionate Share is hereby
estimated to be          4.0 %.
 
5.           COMPLETION OF LEASEHOLD IMPROVEMENTS: DELAYED POSSESSION.
 
(a)           All of the work to be done by LANDLORD in completing the Leased
Premises (herein called "Landlord's Work") shall be substantially in accordance
with plans and specifications prepared by LANDLORD'S architects and engineers in
accordance with the provisions of subsection (b).  The Landlord's Work shall be
deemed approved by TENANT in all respects as of the Lease Commencement Date
except for punch list items of Landlord's Work as to which TENANT shall have
given written notice to LANDLORD within five (5) Business Days after the Lease
Commencement Date.
 
(b)           On or before     October 1, 2011          , TENANT shall deliver
to LANDLORD two (2) sets of TENANT'S approved final architectural layout
drawings (TENANT'S Space Layout") for the Leased Premises, containing, among
other things, its partition and layout requirements, location of telephone and
electrical outlets, special lighting requirements, any requirements for heating,
ventilating and air-conditioning which exceed LANDLORD'S Building Standard Work
and all other information necessary for the preparation of working drawing and
specifications for completion of the Leased Premises.  After plans are reviewed
and approved TENANT will be responsible for all buildout, inspections and
permits.  (iii) any delay in completing the Leased Premises caused by TENANT'S
modifications shall not postpone or defer the Lease Commencement Date or
TENANT'S obligation to pay Base Rent as of the Rent Commencement Date.
 
(c)           Intentionally deleted
 
(d)           LANDLORD'S Building Standard Work is described in Exhibit D to
this Lease.
 
(e)           The Lease Commencement Date shall be the date specified in Section
2(a)  On the Lease Commencement Date, TENANT shall, at the request of LANDLORD,
execute and deliver to LANDLORD a written instrument in the form of Exhibit B
attached hereto, which shall be an addendum to this Lease setting forth the
Rentable Area in terms of the precise number of square feet of rentable space,
the amount of the Base Rent and the precise dates of commencement and expiration
of the Term, and certifying that TENANT is in possession of the Leased Premises
and has no claims, defenses, offsets or counterclaims against LANDLORD, or
specifying each such claim, defense, offset or counterclaim.  The Building shall
not be considered Ready for Occupancy unless (i) the public areas of the ground
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
(i.e., first) floor of the Building and all floors to be occupied by TENANT have
been substantially completed and are available for use by the public,  (ii) all
utility systems for the Leased Premises, the Building lobby and all public areas
of floors of the Building to be wholly or partially occupied by TENANT have been
installed and are available in full operating condition, (iii) the Building
elevators have been installed and are operational, (if applicable), (iv) the
Building security system has been installed and is operational (if applicable),
(v) the structured parking facility for the Building has been Substantially
Completed and is available for use by the public (if applicable) and (vi)
LANDLORD or TENANT has received a temporary or permanent certificate of
occupancy or non-residential use permit (either of which is sometimes
hereinafter referred to as an "occupancy permit") from the applicable
governmental authorities permitting the Leased Premises lawfully to be occupied
by TENANT.
 
(f)           If (i) TENANT fails to deliver its Space Layout to LANDLORD within
the time prescribed by subsection (b); (ii) within five (5) business days after
receipt, TENANT fails to approve in writing LANDLORD'S statement of TENANT'S
Excess Cost or to submit its suggested changes for re-pricing; or (iii) within
three (3) days after request therefore TENANT fails to provide LANDLORD with any
other information requested by LANDLORD for the purpose of completing the
working drawings and specifications for the Leased Premises or the ordering of
materials or the letting of bids for Landlord's Work, then, any such failure
shall not postpone or defer the Lease Commencement Date, or TENANT'S obligation
to pay Base Rent as of the Lease Commencement Date, but the Lease Commencement
Date shall occur on the day when it would otherwise have occurred if TENANT had
not failed to provide such information or to take such action, and the period of
time during which LANDLORD is required to complete the Leased Premises shall be
extended for a period of time equal to the number of days of such delay.
 
(g)           Intentionally deleted
 
(h)           On or before the Lease Commencement Date, LANDLORD and TENANT, or
their respective AGENTS, shall inspect the Leased Premises and shall prepare and
sign an inspection form describing the condition of the Leased Premises.  At the
time TENANT surrenders the Leased Premises at the end of the Term, or within
three (3) days thereafter, LANDLORD and TENANT, or their respective AGENTS,
shall make a similar inspection of the Leased Premises and shall prepare and
sign a similar inspection form to describe the condition of the Leased Premises
at the time of surrender.  LANDLORD shall not
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
be obligated to refund to TENANT all or any part of the security deposit until
LANDLORD receives these signed inspection forms.
 
(i)           When TENANT shall have (i) taken actual possession of the entire
Leased Premises, (ii) executed and delivered to LANDLORD the inspection form
referred to in subsection (e) and the instrument requested by LANDLORD pursuant
to the provisions of subsections (e), and (iii) delivered to LANDLORD the fully
paid for insurance policy required under Section 15(b), or a certificate
thereof.
 
(j)           In the event that LANDLORD shall be unable to give possession of
the Premises on the Lease Commencement Date specified in Section 2(a) of this
Lease for any reason, such failure to do so shall not affect or impair the
validity of this Lease or the obligations of TENANT hereunder, except as
expressly provided herein, and LANDLORD shall not be subject to any liability
for damages for such failure to give possession on said date.  Possession of the
Premises shall be deemed tendered and delivered to TENANT on the date that
LANDLORD gives notice as provided in subsection (e) of this paragraph to TENANT.
 
(k)           If for any reason the LANDLORD shall be unable to give possession
of the Premises to TENANT more than six (6) months after the Lease Commencement
Date specified in Section 2(a), then either party shall have as its sole remedy,
with no further liability or obligation on the part of either party, the right
to cancel this Lease after such date by giving ninety (90) days prior written
notice of such termination to the other party.  If LANDLORD shall tender
possession of the Premises to TENANT after TENANT has given such notice but
prior to the expiration of such ninety (90) day period, any notice given by
TENANT shall thereupon be nullified.  Upon any such cancellation becoming
effective, LANDLORD and TENANT shall be entirely relieved of their obligations
hereunder, and any security deposit, prepaid rent, and/or payment for additional
leasehold improvements given by TENANT to LANDLORD shall be returned to
TENANT.  Said six (6) month period shall be extended by a number of days equal
to the time of delay, in the event of either of the following:
 
(i)           If TENANT has not approved and signed off on all final plans and
specifications necessary for the construction of Leasehold Improvements (as
defined in Exhibit D to be attached hereto and incorporated herein by
reference), including paint, carpet and other finishes, by the date specified in
subsection (b) of this paragraph:  unless any such delay is caused by LANDLORD
and/or LANDLORD'S architect and/or engineers;
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(ii)           If the delay in completion of the Premises is due to work items
which are not Building Standard (as defined in Exhibit D to be attached hereto
and incorporated herein by reference), including work performed by TENANT'S own
contractor(s).
 
(l)           This Lease and the obligations of TENANT to pay the minimum annual
rent and all additional rent and to perform all of the Terms, covenants and
conditions on the part of TENANT to be performed shall in no way be affected,
impaired or excused because LANDLORD, due to any and all delays beyond
LANDLORD'S reasonable control, including, but without limitation, delays caused
by TENANT, governmental restrictions, government preemption, strikes, labor
disputes, lock-outs, shortage of labor or materials, acts of God, enemy action,
civil commotion, riot or insurrection, or fire or other unavoidable casualty, is
(i)  unable to fulfill any of its obligations under this Lease, or (ii) unable
to supply or delay in supplying any service expressly or impliedly to be
supplied, or (iii) unable to make or delay in making any repairs, replacements,
additions, Alterations or decorations, or (iv) unable to supply or delay in
supplying any equipment or fixtures.  LANDLORD shall in each instance exercise
reasonable diligence to effect performance when and as soon as
possible.  However, LANDLORD shall be under no obligation to pay overtime labor
rates.
 
Further, if either of the delays set forth in subsection (k) above causes
delayed possession by TENANT, the obligation to pay rent shall commence at such
time as any such delay is the only remaining cause of TENANT'S delayed
possession.
 
6.           USE OF PREMISES.
 
(a)           TENANT shall use and occupy the Premises solely for general
business uses provided that such use(s) is (are) in accordance with applicable
zoning and other local governmental regulations.  Without the prior written
consent of LANDLORD, the Premises shall not be used for any other purposes or
uses whatsoever.  TENANT shall not use or occupy the Premises for any unlawful
purpose, and shall comply with all present and future laws, ordinances,
regulations, and orders of the United States of America, Maryland, County of
Prince George’s, and any other public or quasi-public authority having
jurisdiction over the Premises.
 
(b)           Prior to the execution of this Lease, TENANT shall advise the
LANDLORD in writing if any of its intended uses or activities or any of its
TENANT requirements, including but not limited to its desired TENANT
Improvements, would in any way be in non-conformity with the then existing
zoning and use restrictions that apply to the Building or the Land.  Unless
otherwise provided, the LANDLORD shall be responsible for obtaining
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
variances that are necessary to accommodate such non-conforming uses or
activities that had been disclosed to it in writing.
 
(c)           Any problem, delay or expense that arises from any non-conforming
use or activity that was not so disclosed by the TENANT, shall be the
responsibility of the TENANT, and the TENANT indemnifies the LANDLORD for
expenses incurred in attempting to resolve the non-conforming situation.  Any
delay caused by such a non-conforming situation shall not delay the Lease
Commencement Date.
 
7.           ASSIGNMENT AND SUBLETTING.
 
(a)           TENANT shall not assign, transfer, mortgage, or otherwise encumber
this Lease, or sublet, rent, or permit occupancy or use of the Premises, or any
part thereof, without obtaining the prior written consent of LANDLORD, nor shall
any subletting, assignment or transfer of this Lease or the right of occupancy
hereunder be effected by operation of law or in any manner other than with the
prior written consent of LANDLORD.  LANDLORD'S written consent shall not be
unreasonably withheld.  Any assignment or subletting or transfer with or without
LANDLORD'S consent shall not be construed as a waiver or release of TENANT from
liability hereunder for the payment of rent or the performance and observance of
any of the Terms and conditions of this Lease.  The collection or acceptance of
rent from any assignee, subtenant, or occupant shall not constitute a waiver or
release of TENANT from any covenant or obligation contained in this Lease, nor
shall any assignment or subletting be construed to relieve TENANT from obtaining
the consent in writing of LANDLORD to any further assignment or subletting.
 
(b)           In the event that TENANT desires to assign or sublet all or a
portion of the Premises, TENANT shall give to LANDLORD sixty (60) days written
notice of TENANT'S intention to do the same, the name, address and a current
financial statement of the proposed subtenant or assignee, and a copy of the
proposed assignment or sublease, specifying, among other items, the proposed
use, the Term and rent of the proposed sublease or assignment.  In such event,
LANDLORD shall have the option to (i) sublet such portion of the Premises from
TENANT at the Base Rent set forth herein, or (ii) to terminate this Lease, for
the entire Premises or for the affected portion of the Premises, as of the
effective date of the proposed sublease or assignment or (iii) give notice of
consent or disapproval.  Within thirty (30) days after receipt of said notice,
LANDLORD shall give written notice to TENANT, stating whether LANDLORD approves
or disapproves the proposed assignment or sublease, or whether LANDLORD shall
exercise its option to sublet or terminate as set forth above.  In the event the
LANDLORD does
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
 
not exercise its option to sublet the Premises or to terminate this Lease as
heretofore provided, TENANT may sublet or assign the Premises only after first
obtaining the written consent of LANDLORD, such consent to not unreasonably be
withheld.
 
(c)           In the event that TENANT defaults hereunder, TENANT hereby assigns
to LANDLORD the rent due from any subtenant or assignee of TENANT and hereby
authorizes each such subtenant or assignee to pay said rent directly to
LANDLORD.
 
(d)           Upon any sublease or assignment of this Lease, all option rights,
right of refusal, and expansion rights, shall terminate and be of no further
force or effect.  Further, TENANT shall not have the right to exercise any such
option rights, rights of refusal, or expansion rights unless TENANT shall be in
occupancy of the Premises at the time of exercise.
 
8.           MAINTENANCE.
 
TENANT shall keep the Premises and fixtures and equipment therein in clean,
safe, and sanitary condition and good order, will suffer no waste or injury
thereto, and will, at the expiration or other termination of this Lease,
surrender the same, broom clean, in the same order and condition in which they
are on the Lease Commencement Date, ordinary wear and tear
excepted.  Maintenance and repair of all equipment and/or fixtures within or for
the exclusive benefit of the Premises, including but not limited to, kitchen
fixtures, special air-conditioning equipment, bathroom fixtures, computers, or
any other type of equipment or improvements, together with related plumbing,
electrical, or other utility services, whether installed by TENANT or LANDLORD
on behalf of TENANT, shall be the sole responsibility of TENANT, and LANDLORD
shall have no obligation in connection therewith.
 
9.           HOURS OF OPERATION.


The regularly scheduled hours of operation for the Building shall be 8:00 a.m.
to 6:00 p.m., Monday through Friday, and 9:00 a.m. to 1:00 p.m., Saturday
(excepting the holidays set forth below).] LANDLORD shall furnish heat or
air-conditioning to the Premises during the regularly scheduled hours during the
appropriate seasons of the year.  LANDLORD shall also furnish, in accordance
with Section 4 above, reasonably adequate electric current, water, lavatory
supplies, automatically operated elevator service, (if applicable) and normal
and usual cleaning and janitorial service.
 
10.           TENANT ALTERATIONS.
 
(a)           Except for initial Leasehold Improvements made pursuant to Section
29 and Exhibit D hereof, TENANT shall not make or permit anyone to make any
Alterations,
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
decorations, additions, or improvements, structural or otherwise, or install any
fixtures (hereinafter collectively referred to as "Alterations"), in or to the
Premises or the Building without the prior written consent of LANDLORD.  All of
such Alterations permitted by LANDLORD must conform to all rules and regulations
established from time to time by the Insurance Underwriter's Association of the
local area and by the LANDLORD and conform to all requirements of the Federal,
state and local governments.  Prior to the commencement of work on any
Alterations, the LANDLORD'S written approval must be obtained as to (i) the
contractor(s) and subcontractor(s) selected to perform such work, and (ii)
comprehensive plans and specifications showing all the proposed Alterations,
including detailed descriptions of the effect of the proposed Alterations on the
mechanical and electrical systems of the Building.  LANDLORD shall have the
right to stop such work if the LANDLORD or its designated agent determines that
such work is not being done in a workmanlike manner or in accordance with the
plans and specifications provided to LANDLORD.  In such event, TENANT shall
promptly correct the problem(s) which gave rise to the work stoppage, and if
TENANT fails to do so within a time period determined by LANDLORD to be
reasonable, then LANDLORD may, at its sole option, correct such problem(s), or
complete the Alterations, or remove the Alterations and restore the Premises to
their original condition, and TENANT shall be liable for the costs of such
action as additional rent. It is understood and agreed by LANDLORD and TENANT
that any such Alterations shall be constructed on behalf of TENANT.  Copies of
all plats, plans, sketches, permits, samples, etc. which are prepared or
obtained in the course of such Alterations shall be provided to the LANDLORD or
its designated AGENT no later than ten (10) days after such are prepared or
obtained and prior to any implementation.  The TENANT agrees to allow inspection
from time to time during the period of construction of all Alterations.  In
addition, TENANT agrees to furnish "as built" plans and specifications for all
Alterations within a reasonable period of time after completion of Alterations,
and to pay to LANDLORD or its designated agent a reasonable fee for updating the
master reproducible Building blueprint to show the Alterations.
 
(b)           Prior to commencing construction on any Alterations approved by
LANDLORD, TENANT agrees to obtain and deliver to LANDLORD written and
unconditional waivers of mechanic's and suppliers’ liens upon the Property for
all work, labor, and services to be performed, and materials to be furnished, by
them in connection with such work, signed by all contractors, subcontractors,
suppliers, and laborers to become involved in such work.  If, notwithstanding
the foregoing, any mechanic's or suppliers’ lien is filed against the Property
for work claimed to have been done for, or materials claimed to have been
furnished to, TENANT,
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
such lien shall be discharged by TENANT within ten (10) days thereafter, at
TENANT'S sole cost and expense, by the payment thereof or by filing any bond
required by law.  If TENANT shall fail to discharge any such mechanic's or
suppliers’ lien, LANDLORD may, at its option, discharge the same and treat the
cost thereof and any legal expenses incurred in connection therewith, as
additional rent payable with the installment of Monthly Base Rent next becoming
due; it being hereby expressly covenanted and agreed that such discharge by
LANDLORD shall not be deemed to waive or release the default of TENANT in
discharging the same.  It is understood and agreed that, in the event LANDLORD
shall give its written consent to TENANT'S making any such Alterations, such
written consent shall not be deemed to be an agreement or consent by LANDLORD to
subject LANDLORD'S interest in the Property to any mechanic's or suppliers’
liens which may be filed in respect of any such Alterations made by or on behalf
of TENANT.
 
(c)           TENANT shall indemnify and hold LANDLORD harmless from and against
any and all expenses, liens, claims, or damages to any person or property which
may or might arise directly or indirectly by reason of making of any such
Alterations.
 
(d)           If any Alterations are made without the prior written consent of
LANDLORD, LANDLORD retains the right to enter the Premises at any time during
the Term of this Lease to correct or remove the same and restore the Premises to
their original improved condition, and TENANT shall be liable and hereby agrees
to reimburse the LANDLORD for the costs of such removal and restoration together
with any and all damages which the LANDLORD may suffer and sustain as a result
thereof.
 
(e)           All fixtures, Alterations, installations, changes, replacements,
additions, or improvements, including wall-to-wall carpet and wall covering, to,
in or upon the Premises (whether installed with or without the prior written
consent of LANDLORD) shall, unless the LANDLORD elects otherwise, become the
Property of LANDLORD and shall remain upon the Premises and be surrendered with
the Premises at the expiration or termination of this Lease or any renewal or
extension period without disturbance, molestation or injury.  Should the
LANDLORD elect that fixtures, Alterations, installations, changes, replacements,
additions, or improvements made by the TENANT upon the Premises be removed upon
the expiration or termination of this Lease or any renewal period, the TENANT
hereby agrees to cause same to be removed at the TENANT'S sole cost and expense,
and to restore the Premises to the original improved condition on or before the
expiration or termination of this Lease or any renewal period.  Should TENANT
fail to remove the same or restore the Premises, the
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
LANDLORD may cause same to be removed and/or the Premises to be restored at the
TENANT'S expense, and the TENANT hereby agrees to pay to the LANDLORD the costs
of such removal and/or restoration together with any and all damages which the
LANDLORD may suffer and sustain by reason of the failure of the TENANT to remove
the same and/or restore the Premises as herein provided.
 
(f)           If TENANT is not in default in the performance of any of its
obligations under this Lease, TENANT shall have the right to remove, prior to
the expiration of the Term of this Lease, all movable equipment, furniture or
furnishings which are not affixed to the Premises or the Building and which were
installed in the Premises at the expense of the TENANT.  If such Property of
TENANT is not removed by TENANT prior to the expiration or termination of this
Lease, the same shall become the Property of LANDLORD and shall be surrendered
with the Premises as a part thereof, or, at LANDLORD'S option, LANDLORD may
cause the same to be removed and the Premises to be restored to their original
improved condition (if necessary), and TENANT hereby agrees to pay to LANDLORD
the cost of such removal and restoration together with any and all damages which
LANDLORD may suffer and sustain by reason of the failure of TENANT to remove the
same and restore the Premises or Building as herein provided.
 
11.           Intentionaly Deleted
 
12.           DELIVERIES.
 
No freight, furniture or other bulky matter of any description shall be received
into the Building or carried in the elevators, except as approved by the
LANDLORD.  All moving of furniture, equipment or bulky material in the Building
outside the Premises must be with the prior written consent of the LANDLORD in
accordance with LANDLORD`S reasonable rules and instructions; and be conducted
during a scheduled time that is specifically approved by the Landlord and is
designed to be non-disruptive to the LANDLORD and other TENANTS.  The TENANT and
not the LANDLORD shall be solely responsible for any damage to items, or for any
damage or cost arising out of any such move.  TENANT agrees to remove promptly
from the public area within or adjacent to the Building any of TENANT`S personal
Property there delivered or deposited.  LANDLORD shall have the right to
prescribe the weight, method of installation, and position of safes or other
heavy fixtures or equipment.  All damage done to the Building by delivery,
maintaining or removal of any fixture or article of TENANT'S furniture or
equipment shall be repaired at the expense of TENANT.




 
16

--------------------------------------------------------------------------------

 




13.           EQUIPMENT.
 
TENANT shall not install or operate in the Premises any electrically operated
equipment or other machinery, except typewriters, adding machines, copiers and
such other office machinery, office and personal computers and equipment
normally used in modern offices, without obtaining the prior written consent of
LANDLORD, who may condition such consent upon the payment by TENANT of
additional rent in compensation for any excess consumption of water and/or
electricity as may result from the operation  of said equipment or
machinery.  All electricity usage in excess of five (5) watts per square foot of
net space contained in the Premises, as determined by a registered engineer
selected by LANDLORD, shall be deemed excess usage for which TENANT shall be
charged as additional rent.  TENANT shall not install any equipment of any kind
or nature whatsoever which shall or may necessitate changes, replacements, or
additions to, or cause an abnormal increase in its use of, the water, plumbing,
heating, air-conditioning or electrical systems which serve the Premises,
without the prior written consent of LANDLORD.  Such consent shall not be
withheld unreasonably, but may be conditioned upon the payment by TENANT of the
cost of such changes, replacements, additions, or increased
use.  Notwithstanding the foregoing, in the event that office equipment or
mechanical equipment used by TENANT in the Premises shall cause noise or
vibration that may be transmitted to any part of the Building to such a degree
as to be objectionable to LANDLORD or any other tenant, TENANT shall install, at
its own expense, vibration eliminator or silencing devices sufficient to
eliminate such noise and/or vibration.  TENANT shall not install in the Premises
any fixtures, equipment, machinery, furniture or furnishings, which place a load
upon the floor that exceeds the designed floor load capacity.
 
14.           INSPECTIONS.
 
TENANT agrees to allow LANDLORD, its AGENTS or employees to enter the Premises
at all reasonable times to examine, inspect or protect the same; to prevent
damage or injury to the same and/or to any other portion of the Building:  to
make such Alterations, additions, improvements and repairs to the Premises or
adjacent portions of the Building as LANDLORD deems necessary or desirable; or
to exhibit the same to prospective tenants during the last six (6) months of the
Term of this Lease, or to prospective purchasers of the Building or any portion
thereof, at any time during the Term of this Lease.  None of the same shall be
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
construed as an eviction, actual or constructive.  The rent reserved shall not
abate while such Alterations, additions, improvements or repairs are being made,
or because or such inspection or exhibitions, whether by reason of loss or
interruption of TENANT'S business or otherwise. LANDLORD agrees to make all
reasonable efforts to minimize any disruption of TENANT'S business by reason of
such activities.  LANDLORD'S right of entry for any purpose shall, however, be
subject to any State or Federal laws and regulations that may be or become
applicable because of any secret, confidential, or other restricted activities
carried on by TENANT in the Premises.


15.           INSURANCE.
 
(a)           Insurance Rating.  TENANT will not conduct or permit to be
conducted any activity or place any equipment in or about the Premises or the
Property which will, in any way, increase the rate of Property and casualty or
other insurance on the Property.  If any increase in the rate of Property and
casualty insurance or other insurance is stated by any insurance company or by
the applicable Insurance Rating Bureau to be due to any activity or equipment of
TENANT in or about the Premises or the Property, such statements shall be
conclusive evidence that the increase in such rate is due to such activity or
equipment, and, as a result thereof, TENANT shall be liable for such increase
and shall reimburse LANDLORD therefore upon demand.  Any such sum shall be
considered additional rent payable hereunder.
 
(b)           Liability Insurance.  TENANT shall carry public liability
insurance with a company or companies licensed to do business in the State of
Maryland and rated not lower than Level A, Class XII, as rated in the most
recent edition of "Best's Key Rating Guide" for insurance companies, insuring
against all liability of TENANT and its authorized representatives arising out
of and in connection with TENANT'S use or occupancy of the Premises and the
Property.  Said insurance shall be in minimum amounts of One Million Dollars
($1,000,000.00) combined single limit per occurrence for bodily injury, death,
and Property damage, or as set forth in the rules and regulations established by
LANDLORD from time to time; a copy of the current rules and regulations is
attached hereto as Exhibit C.  Said insurance shall name LANDLORD and the
Building management agency as additional insured, as their interests may appear,
and shall contain an endorsement that said insurance shall remain in full force
and effect notwithstanding that the insured has waived his right of action
against any party prior to the occurrence of a loss.  A current Certificate of
Insurance from such insurer shall be delivered to LANDLORD'S agent prior to the
Lease Commencement Date and renewals thereof shall be
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
delivered to LANDLORD'S agent at least thirty (30) days prior to the expiration
of any such policy.  Each policy shall contain an endorsement that will prohibit
its cancellation prior to the expiration of thirty (30) days after written
notice to LANDLORD of such proposed cancellation.
 
(c)           Waiver of Subrogation.  Each party hereby waives, and shall have
included in its Property and casualty insurance policies for the Building and/or
its contents, furniture, furnishings, fixtures and other Property, appropriate
clauses pursuant to which each party's insurance carriers waive, all rights of
subrogation against the other party, its principals, AGENTS and employees, with
respect to losses payable under such policies, or agree that such policies shall
not be invalidated should the insured waive in writing prior to a loss any or
all right of recovery against any party for losses covered by such policies.  If
either party at any time is unable to obtain inclusion of either of the clauses
described in the preceding sentence, then such party shall have the other party
named in such policies as an additional insured, as their interests may
appear.  If either party shall be named as an additional insured in accordance
with the foregoing provisions, and if the main insured shall not be in default
hereunder, and, if progress satisfactory to LANDLORD is being made with regard
to repairs to any damage to the Premises or improvements therein, the additional
insured shall promptly endorse to the order of the main insured, without
recourse, any check, draft or order for the payment of money representing the
proceeds of any such policy, or representing any other payment under such
policies, and the additional insured hereby irrevocably waives any and all
rights in and to such proceeds and payments.  Each party shall advise the other
party promptly as to the coverage or language of the clauses included in its
insurance policies pursuant to this paragraph and shall notify the other party
promptly of any cancellation or change of the Terms of any such policies which
would affect such clauses.  All Certificates of Insurance provided hereunder
shall set forth the waiver of subrogation provisions contained in the subject
policy.
 
(d)           Property and Casualty Insurance.  TENANT covenants and agrees to
maintain standard Property and casualty insurance covering its Property located
in, on or about the Premises.  Said insurance shall be replacement cost, all
risk coverage for all leasehold improvements other than Building standard
improvements.  TENANT shall deliver a Certificate of Insurance from its insurer
to LANDLORD'S agent prior to the Lease Commencement Date, and renewals thereof
shall be delivered to LANDLORD'S agent at least thirty (30) days prior to the
expiration of any such policy.
 
16.           DAMAGE.
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
 
All breakage, injury or damage to the Premises the Building, or items contained
therein, including damage to carpeting, wall finishes, and other items of
improvement thereto, in any way caused by TENANT or its AGENTS, employees,
contractors, visitors, guests and invitees, shall be repaired at the expense of
the TENANT.  LANDLORD shall make such necessary repairs, Alterations and
replacements, structural, non-structural or otherwise, and any charges, costs,
or damages so incurred by the LANDLORD shall be paid by the TENANT.  LANDLORD
shall be entitled to regard such charges, costs or damages as additional rent,
payable with the installment of Monthly Base Rent next becoming due under this
Lease.  This provision shall be construed as an additional remedy granted to
LANDLORD and not in limitation of any other rights and remedies which LANDLORD
has or may have.
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 

 
17.           WAIVER OF LIABILITY.
 
(a)           All personal Property of TENANT (for the purpose of this Section,
the Term "TENANT" shall include TENANT, its AGENTS, employees, contractors,
visitors, guests and invitees) contained in the Premises or the Building shall
be and remain there at the sole risk of TENANT.  LANDLORD and/or its AGENTS and
employees shall not be liable for any accident or damage to Property of TENANT
resulting from the use or operation of elevators, heating, cooling, electrical
or plumbing apparatus, water, steam, or any other cause; nor shall they be
liable for any personal injury to TENANT arising from the use, occupancy and/or
condition of the Premises of Property unless such injury shall result directly
from the gross negligence of LANDLORD; nor shall they be liable in any event for
any interruption or loss of TENANT'S business.  Notwithstanding any other
language contained herein, LANDLORD and/or its AGENTS and employees shall not be
liable to TENANT for any loss, damage or injury to person or Property, whether
or not caused by their negligence, to the extent that TENANT is compensated
therefore by TENANT'S insurance.  TENANT shall indemnify and hold LANDLORD and
its AGENTS and employees harmless from all loss, damage, liability, cost or
expense incurred, suffered, or claimed by any person or entity by reason of
injury, loss, or damage to any person, Property or business resulting from any
default hereunder by TENANT, or from TENANT'S willful act, negligence or
negligent or unlawful use of the Premises or the Property or anything therein,
including water, steam, electricity, or other facilities or equipment.
 
(b)           LANDLORD and/or its AGENTS and employees assume no liability or
responsibility whatsoever with respect to the conduct and operation of the
business to be conducted by TENANT in the Premises, and shall not be liable for
any accident or injury to any person or Property which are caused by the conduct
and operation of TENANT'S business.  TENANT agrees to indemnify and hold
harmless LANDLORD, its AGENTS and employees, against all such claims.
 
18.           BANKRUPTCY.
 
(a)           In the event that TENANT shall become a Debtor under Chapter 7 of
the Bankruptcy Code, and the Trustee or TENANT shall elect to assume this Lease
for the purpose of assigning the same or otherwise, such election and assignment
may only be made if all of the Terms and conditions of subsections (b) and
subsection (c) of this Section 18 are satisfied.  If such Trustee shall fail to
elect or assume this Lease within sixty (60) days after the filing of the
Petition, this Lease shall be deemed to have been rejected.  LANDLORD shall be
thereupon
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
 
immediately entitled to possession of the Premises without further obligation to
TENANT or Trustee, and this Lease shall be canceled, but LANDLORD'S right to be
compensated for damages in such liquidation proceeding shall survive.
 
(b)           In the event that a Petition for reorganization or adjustment of
debts is filed concerning TENANT under Chapters 11 or 13 of the Bankruptcy Code,
or a proceeding is filed under Chapter 7 of the Bankruptcy Code and is
transferred to Chapters 11 or 13, the Trustee or TENANT, as
Debtor-In-Possession, must elect to assume this Lease within seventy-five (75)
days from the date of the filing of the Petition under Chapters 11 or 13, or the
Trustee or Debtor-In-Possession shall be deemed to have rejected this Lease.  No
election by the Trustee or Debtor-In-Possession to assume this Lease, whether
under Chapters 7, 11 or 13, shall be effective unless each of the following
conditions, which LANDLORD and TENANT acknowledge are commercially reasonable in
the context of a bankruptcy proceeding of TENANT, have been satisfied, and
LANDLORD has so acknowledged in writing:
 
(i)           The Trustee or the Debtor-In-Possession has cured, or has provided
LANDLORD Adequate Assurance (as defined below) that:
 
(A)           Within ten (10) days from the date of such assumption the Trustee
will cure all monetary defaults under this Lease; and
 
(B)           Within thirty (30) days from the date of such assumption the
Trustee will cure all non-monetary defaults under this Lease.
 
(ii)           The Trustee or the Debtor-In-Possession has compensated, or has
provided to LANDLORD Adequate Assurance (as defined below) that within ten (10)
days from the date of assumption, LANDLORD will be compensated for any pecuniary
loss incurred by LANDLORD arising from the default of TENANT, the Trustee, or
the Debtor-In-Possession as recited in LANDLORD'S written statement of pecuniary
loss sent to the Trustee or Debtor-In-Possession.
 
(iii)           The Trustee or the Debtor-In-Possession has provided LANDLORD
with Adequate Assurance of the future performance of each of TENANT'S Trustee's
or Debtor-In-Possession's obligations under this Lease; provided, however, that:
 
(A)           The Trustee or Debtor-In-Possession shall also deposit with
LANDLORD, as security for the timely payment of rent, an amount equal to three
(3) month's Base Rent and other monetary charges accruing under this Lease; and
 
(B)           If not otherwise required by the Terms of this Lease, the Trustee
or Debtor-In-Possession shall also pay in advance on the date Monthly Base Rent
is
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
 
 
payable, one-twelfth (1/12) of TENANT'S annual obligations under this Lease for
Operating Expenses, real estate taxes, and similar charges.
 
(C)           The obligations imposed upon the Trustee or Debtor-In-Possession
shall continue with respect to TENANT or any assignee of the Lease after the
completion of bankruptcy proceedings.
 
(iv)           The assumption of the Lease will not:
 
(A)           Breach any provision in any other Lease, mortgage, financing
agreement or other agreement by which LANDLORD is bound relating to the
Building; or
 
(B)           Disrupt, in LANDLORD'S judgment, the TENANT mix of the Building or
any other attempt by LANDLORD to provide a specific variety of commercial
tenants and retail stores in the Building which, in LANDLORD'S judgment, would
be most beneficial to all of the tenants of the Building and would enhance the
image, reputation, and profitability of the Building.
 
(C)           For purposes of this Subsection (b), LANDLORD and TENANT
acknowledge that, in the context of a bankruptcy proceeding of TENANT, at a
minimum "Adequate Assurance" shall mean:
 
(I)           The Trustee or the Debtor-In-Possession has and will continue to
have sufficient unencumbered assets after the payment of all secured obligations
and administrative expenses to assure LANDLORD that the Trustee or
Debtor-In-Possession will have sufficient funds to fulfill these obligation of
TENANT under this Lease, and to keep the Premises stocked with inventory and
properly staffed with sufficient employees to conduct a fully-operational,
actively promoted business on the Premises; and
 
(II)           The Bankruptcy Court shall have entered an Order segregating
sufficient cash payable to LANDLORD and/or the Trustee or Debtor-In-Possession
shall have granted a valid and perfected first lien and security interest and/or
mortgage in Property of TENANT, Trustee or Debtor-In-Possession, acceptable as
to value and kind to LANDLORD, to secure to LANDLORD the obligation of the
Trustee or Debtor-In-Possession to cure the monetary and/or non-monetary
defaults under this Lease within the time periods set forth above.
 
(c)           In the event that this Lease is assumed by a Trustee appointed for
TENANT or by TENANT as Debtor-In-Possession under the provisions of Subsection
(b) hereof and thereafter TENANT is liquidated or files a subsequent Petition
for reorganization or
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 
adjustment of debts under Chapters 11 or 13 of the Bankruptcy Code, then, and in
either of such events, LANDLORD may, at its option, terminate this Lease and all
rights of TENANT hereunder, by giving TENANT written notice of its election to
so terminate, by no later than thirty (30) days after the occurrence of either
of such events.
 
(d)           If the Trustee or Debtor-In-Possession has assumed the Lease
pursuant to the Terms and provisions of Subsections (a) or (b) herein, for the
purpose of assigning (or elects to assign) TENANT'S interest under this Lease or
the estate created thereby, to any other person, such interest or estate may be
so assigned only if LANDLORD shall acknowledged in writing that the intended
assignee has provided Adequate Assurance as defined in this Subsection (d) of
future performance of all of the Terms, covenants and conditions of this Lease
to be performed by TENANT.
 
For the purpose of this Subsection (d), LANDLORD and TENANT acknowledge that, in
the context of a bankruptcy proceeding of TENANT, at a minimum "Adequate
Assurance of Future Performance" shall mean that each of the following
conditions have been satisfied, and LANDLORD has so acknowledged in writing:
 
(i)           The assignee has submitted a current financial statement audited
by a Certified Public Accountant which shows a net worth and working capital in
amounts determined to be sufficient by LANDLORD to assure the future performance
by such assignee of TENANT'S obligations under this Lease;
 
(ii)           The assignee, if requested by LANDLORD, shall have obtained
guarantees in form and substance satisfactory to LANDLORD from one or more
persons who satisfy LANDLORD'S standards of credit worthiness;
 
(iii)           The assignee has submitted in writing evidence, satisfactory to
LANDLORD, of substantial business experience in centers of comparable size to
the Business Center and in the sale of merchandise and services permitted under
this Lease; and
 
(iv)           LANDLORD has obtained all consents or waivers from any third
party required under any Lease, mortgage, and financing arrangement or other
agreement by which LANDLORD is bound to permit LANDLORD to consent to such
assignment.
 
(e)           When, pursuant to the Bankruptcy Code, the Trustee or
Debtor-In-Possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Premises or any portion thereof, such charges shall
not be less than the Base Rent as defined in this Lease and other monetary
obligations of TENANT for the payment of Operating Expenses, real estate taxes,
and similar charges.
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
(f)           Neither TENANT'S interest in the Lease, nor any lessor interest of
TENANT herein, nor any estate of TENANT hereby created, shall pass to any
trustee, receiver, assignee for the benefit of creditors, or any other person or
entity, or otherwise by operation of law under the laws of any state having
jurisdiction of the person or Property of TENANT (hereinafter referred to as the
"state law") unless LANDLORD shall consent to such transfer in writing.  No
acceptance by LANDLORD of rent or any other payments from any such trustee,
receiver, assignee, person or other entity shall be deemed to have waived, nor
shall it waive the need to obtain LANDLORD'S consent of LANDLORD'S right to
terminate this Lease for any transfer of TENANT'S interest under this Lease
without such consent.
 
(g)           In the event the estate of TENANT created hereby shall be taken in
execution or by other process of law, or if TENANT or any Guarantor of TENANT'S
obligations hereunder (hereinafter referred to as the "Guarantor") shall be
adjudicated insolvent pursuant to the provisions of any present or future
insolvency law under state law, or if any proceedings are filed by or against
the Guarantor under the Bankruptcy Code, or any similar provisions of any future
federal bankruptcy law, or if a Receiver or Trustee of the Property of TENANT or
the Guarantor shall be appointed under state law by reason of TENANT'S or the
Guarantor's insolvency or inability to pay its debts as they become due or
otherwise, or if any assignment shall be made of TENANT'S or the Guarantor's
Property for the benefit of creditors under state law; then and in such event
LANDLORD may, at its option, terminate this Lease and all rights of TENANT
hereunder by giving TENANT written notice of the election to so terminate within
thirty (30) days after the occurrence of such event.  As used in this Section
18, the Term "TENANT" shall include any surety or other Guarantor of this Lease.
 
19.           CASUALTY.
 
In the event of damage by fire or other casualty to the Premises or any part
thereof, this Lease shall not be terminated unless otherwise provided
thereinafter, but LANDLORD shall diligently proceed to repair and restore the
same.  During the period that TENANT is deprived of the use of the damaged
portion thereof, provided that such damage was not caused by the negligence or
fault of TENANT, its AGENTS, employees, contractors, visitors, guests or
invites, the rent for the remainder of the Premises shall be that portion of the
total rent which the area remaining that can be occupied bears to the total area
of the Premises.  If during to Term of this Lease the Premises shall be so
damaged by fire or other casualty as to be unrentable, then unless the repair of
said damage be substantially completed within one hundred twenty (120) days
thereafter, either party, upon written notice to the other party given at
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
 
any time following the expiration of one hundred twenty (120) days after said
fire or other casualty may terminate this Lease in which case this rent and
additional rent shall be apportioned and paid to the date of said fire or other
casualty.  In the event that the Building is so severely damaged or destroyed by
fire or other casualty (although the Premises may not be affected) that LANDLORD
shall decide within a reasonable time not to rebuild or construct the Building,
then LANDLORD shall give written notice to TENANT and this Lease and the tenancy
hereunder shall terminate in accordance with such notice.  Except as herein
above provided, no compensation or claim or diminution of rent shall be allowed
or paid by LANDLORD, by reason of inconvenience, annoyance or injury to
business, regardless of the reason for the repairs.
 
20.           CONDEMNATION.
 
(a)           TENANT agrees that if the Premises or a substantial part thereof
shall be taken, condemned, or sold under the threat of condemnation, for public
or quasi-public use or purpose by or to any competent authority, this Lease
shall fully terminate as of the date of any such taking.  TENANT shall have no
claim against LANDLORD and shall have no claim or right to any portion of the
award which may be made to LANDLORD as a result of any such condemnation; all
rights of TENANT to damages therefore, if any, are hereby assigned by TENANT to
LANDLORD. Upon such condemnation or taking, the Term of this Lease shall cease
and terminate from the date of such taking or condemnation, and TENANT shall
have no claim against LANDLORD for the value of any un-expired term of this
Lease, leasehold improvements, or good will.  Notwithstanding the foregoing,
TENANT shall be free to pursue a separate claim against the condemning authority
for the depreciated value of its leasehold improvements, provided that any award
to TENANT shall not result in a diminution of any award to LANDLORD.
 
(b)           If less than a substantial part of the Premises is taken or
condemned, the rent for the remainder of the Premises shall be that portion of
the total rent which the area remaining that can be occupied bears to the total
area of the Premises, effective on the date when title vests in such
governmental authority.  The Lease shall otherwise remain in full force and
effect.  For purposes hereof, a substantial part of the Premises shall be
considered to have been taken if more than fifty percent (50%) of the Premises
are unusable by TENANT.
 
21.           DEFAULT.
 
(a)           It is agreed that TENANT shall be in default if TENANT shall fail
to pay the rent (including any additional rent) at the time the same shall
become due and payable as provided hereunder, and TENANT shall not cure such
default within five (5) days after written
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
 
demand by LANDLORD for payment of such rent; or if TENANT shall fail to pay the
rent at the time the same shall become due and payable more than two (2) times
during any calendar year; or if TENANT shall breach, violate, fail, or neglect
to keep and perform any of the other terms, covenants, or conditions herein
contained, and TENANT shall not cure such breach within thirty (30) days after
written demand by LANDLORD therefore, or, if such breach cannot reasonably by
cured within such period, and TENANT shall fail to diligently attempt to cure
such breach or if the Premises shall become vacant or abandoned (provided that
LANDLORD shall not construe any vacation or abandonment of the Premises before
the expiration of the Term hereof as a default so long as TENANT continues to
comply with all covenants and conditions of the Lease).
 
(b)           In the event of default by TENANT, then and in each such case,
LANDLORD may treat the occurrence of such event as a breach of this Lease, and
in addition to any and all other rights or remedies of LANDLORD in this Lease or
at law or in equity provided, it shall be, at the option of LANDLORD, without
further notice or demand of any kind to TENANT or any other person;
 
(i)           The right of LANDLORD, even though it may have re-let the Premises
as herein below provided, to declare the Lease Term ended and to re-enter the
Premises and take possession thereof and remove all persons therewith, and
TENANT shall have no further claim thereon or thereto;
 
(ii)           The right of LANDLORD to accelerate all future payment
obligations (rental or otherwise) due under this Lease;
 
(iii)           The right of LANDLORD to bring suit for the collection of rent,
for the enforcement of any other term of this Lease, and for damages (including
without limitation reasonable attorneys' fees and interest at a rate of twelve
percent (12%) per annum from the date the amount was due) without entering into
possession of said Premises or canceling this Lease;
 
(iv)           The right of LANDLORD to re-enter or to retake possession of the
Premises from TENANT by summary proceedings or otherwise and to remove, or cause
to be removed, TENANT or any other occupants from the Premises in such manner as
LANDLORD shall deem advisable with or without legal process and using self-help
if necessary, and it is agreed that the commencement and prosecution of any
action by LANDLORD in unlawful detainer, ejectment or otherwise, or any
execution of any judgment or decree obtained in any action to recover possession
of the Premises or any other re-entry and removal shall not be construed as an
election to terminate this Lease whether or not such entry or re-entry be had or
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
taken under summary proceedings or otherwise, and shall not be deemed to have
dissolved or discharged TENANT from any of its obligations or liabilities for
the remainder of the Term.  TENANT shall, notwithstanding any such entry or
re-entry, continue to be liable for the payment of rent and the performance of
the other covenants, conditions and agreements by TENANT to be performed as set
forth in this Lease, and TENANT shall pay to LANDLORD all monthly installments
as the amounts of such deficits from time to time are ascertained.  In the event
of any such default, LANDLORD shall have the right but not the duty to rent or
lease the Premises to some other person, firm or corporation (whether or a Term
greater or less than or equal to the unexpired portion of the Term, or whether
the space leased by the new lease includes more or less floor area than the
Premises) upon such terms and conditions and for such rental as the LANDLORD may
deem proper and to collect said rental and any other rental that may thereafter
become payable, in which event the rentals received by LANDLORD from such
re-letting shall be applied:  first, to the payment of any indebtedness other
than the rent due hereunder from TENANT to LANDLORD; second, to the payment of
any cost of such re-letting (including without limitation the making of any
Alterations, repairs or decorations in the Premises which LANDLORD deems
advisable); third, to the payment of the cost of any Alterations and repairs to
the Premises; fourth, to the payment of rent due and unpaid hereunder, and the
residue, if any, shall be held by LANDLORD and applied in payment of future rent
as the same may become due and payable hereunder.  Should that portion of such
rentals received from such re-letting during any month, which is applied to the
payment of rent hereunder, be less than the rent payable during that month by
TENANT hereunder, then TENANT shall pay such deficiency to LANDLORD.  Such
deficiency shall be calculated and paid monthly; TENANT shall have no right to
any excess.  TENANT shall also pay to LANDLORD, as soon as ascertained, any
costs and expenses, including, but not limited to, brokerage commissions and
attorneys' fees, incurred by LANDLORD in such re-letting or in making such
Alterations and repairs not covered by the rental received from such
re-letting.  Nothing herein contained shall be construed as obligating the
LANDLORD to re-let the whole or any part of the Premises whatsoever.  In the
event of any entry or taking possession of the Premises as aforesaid, LANDLORD
shall have the right, but not the obligation; to remove therefrom all or any
part of the personal Property located therein and may place the same in storage
at a public warehouse at the expense and risk of the owner or owners
thereof.  The terms "re-enter" or "re-entry" as used in this Lease are not and
shall not be restricted to their technical meaning but are used in their
broadest sense.
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
 
(c)           If LANDLORD elects to terminate this Lease under the provisions
set forth above, LANDLORD may recover from TENANT as damages (all of which shall
be immediately due and payable from TENANT to LANDLORD), in addition to its
other remedies:
 
(i)           Any unpaid rent, including interest therein, which is due and
owing at the time of such termination; plus
 
(ii)           That rent, including interest thereon, which would have been
earned after termination until the time of judgment; plus
 
(iii)           A sum representing liquidated damages and not penalty in an
amount equal to the Base Rent for the Premises at the time of termination, for
such unexpired Lease Term discounted at a rate of seven percent (7%) per annum
to present value, plus commissions, advertising, cost of repairs and other
expenses incidental to re-letting of such Premises.  Nothing herein contained
shall limit or prejudice the right of the LANDLORD to prove and obtain as
liquidated damages in any bankruptcy, insolvency, receivership, reorganization
or arrangement proceeding an amount equal to the maximum allowed by any statute
or rule of law governing such proceedings and in effect at the time when such
damages are to be proved, whether or not such amount be greater, equal to or
less then the amount of the excess referred to in the preceding sentence.  In
determining the rental value of the demises premises, the rental realized by any
re-letting accomplished or accepted by LANDLORD within a reasonable time after
termination of this Lease, shall be deemed, prima facie, to be the rental value.
 
(iv)           Any other amount necessary to compensate LANDLORD for all the
detriment proximately caused by TENANT'S failure to perform its obligations
under this Lease or which in the ordinary course of time would be likely to
result therefrom including without limitation the cost of renovating the
Premises and reasonable attorneys' fees; plus
 
(v)           At the LANDLORD'S election, such other amounts, in addition to, or
in lieu of the foregoing, as may be permitted from time to time by applicable
law.
 
(d)           In the event of default, all of the TENANT'S fixtures, furniture,
equipment, improvements, additions, Alterations, and other personal Property
shall remain on the Premises and, in that event and continuing during the length
of said default, LANDLORD shall have the right to take exclusive possession of
same and to use the same, rent or charge free, until all defaults are cured or,
at its option, at any time during the Lease Term, to require TENANT to forthwith
remove same.  In connection with the foregoing, LANDLORD shall have a lien upon
the Property of TENANT in the Premises during the Lease Term for the amount of
any unpaid rent or other sum due from TENANT hereunder.  Except upon expiration
of this Lease where no
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
default exists in the payment of rent or other sums due from TENANT hereunder,
TENANT shall not remove any of TENANT'S Property from the Premises without the
prior written consent of LANDLORD, other than pursuant to sale thereof in the
regular course of its business, and LANDLORD shall have the right and privileges
at its sole option and discretion, to take possession of all Property of TENANT
in the Premises, to store the same in said Premises, or to remove it from there
and store it in such place as may be selected by LANDLORD, at TENANT'S risk and
expense, in accordance with such lien and of any rights of seizure it may
possess against TENANT'S said Property.
 
(e)           In the event of a breach or threatened breach by TENANT of any of
the covenants or provisions hereof, LANDLORD shall have the right of injunction
and the right to invoke any remedy allowed at law or in equity as if re-entry,
summary proceedings and other remedies were not therein provided for; and in
such event LANDLORD shall be entitled to recover from TENANT, payable as
additional rent hereunder, any and all reasonable expenses as LANDLORD may incur
in connection with its efforts to secure such injunctive relief or other remedy
at law or in equity, such as court costs and attorneys' fees.  LANDLORD and
TENANT hereby expressly waive trial by jury in any action, proceeding or
counterclaim, brought by either of them against the other, on any matter
whatsoever arising out of or in any way connected with this Lease, their
relationship as LANDLORD and TENANT, TENANT'S use and occupancy of the Premises,
and/or any claim of injury or damage.  If LANDLORD shall commence any proceeding
for non-payment of rent, or any other payment of any kind to which LANDLORD may
be entitled or which it may claim hereunder, TENANT will not interpose any
counterclaim or set-off of whatever nature or description in any such
proceeding; the parties hereto specifically agreeing that TENANT'S covenants to
pay rent or any other payments required of it hereunder are independent of all
other covenants and agreements herein contained, provided, however, that this
shall not be construed as a waiver of TENANT`S right to assert such a claim in
any separate action brought by TENANT.  TENANT further waives any right of
defense which it may have to claim a merger, and neither the commencement of any
action or proceeding nor the settlement thereof nor entering of judgment therein
shall bar LANDLORD from bringing subsequent actions or proceedings from time to
time.  Mention in this Lease of any particular remedy shall not preclude
LANDLORD from any other remedy at law or in equity to which it may be
entitled.  TENANT hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of TENANT being
evicted or dispossessed for any
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
cause, or in the event of LANDLORD obtaining possession of the demised premises
by reason of the violation by TENANT of any of the covenants and conditions of
this Lease or otherwise.
 
(f)           It is further provided that, if legal proceedings are instituted
hereunder, and a compromise or settlement thereof shall be made, it shall not be
constituted as a waiver of any breach of any covenant, condition or agreement
herein contained.
 
(g)           No payment by TENANT or receipt by LANDLORD of a lesser amount
than the Monthly Base Rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated rent then due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment of rent
be deemed an accord and satisfaction, and LANDLORD may accept such check or
payment without prejudice to LANDLORD'S right to recover the balance of such
rent or to pursue any other remedy.
 
(h)           Should TENANT fail to pay rent (including any additional rent) as
and when the same is due, LANDLORD shall not be required to wait until the
expiration of the Term hereof to sue for LANDLORD'S loss or damages, but shall
have the right to sue from time to time to recover unpaid rent and other damages
as provided in this Lease.  LANDLORD shall have the option to declare the entire
balance of the Base Rent (including annual increases as provided herein)
immediately due and payable upon failure by TENANT to cure any default within
the time prescribed herein.  LANDLORD shall have the further option to defer
action until the expiration of the Term, in which event the cause of action
shall not be deemed to have accrued until the date of expiration.  All rights
and remedies of LANDLORD under this Lease shall be cumulative and shall not be
exclusive of any other rights and remedies provided to LANDLORD under applicable
law.
 
(i)           If, prior to the commencement of the Term of this Lease, TENANT
notifies LANDLORD of or otherwise unequivocally demonstrates an intention to
repudiate this Lease, LANDLORD may, at its option, consider such anticipatory
repudiation a breach of this lease.  In addition to any other remedies available
to it hereunder or at law or in equity, LANDLORD may retain all rent paid upon
execution of the Lease and the security deposit, if any, to be applied to
damages of LANDLORD incurred as a result of such repudiation, including without
limitation attorneys' fees, brokerage fees, costs of re-letting, less of rent,
etc.  It is agreed between the parties that for the purpose of calculating
LANDLORD'S damages, in a Building which has other available space at the time of
TENANT'S breach, the Premises shall be deemed the last space rented, even though
the Premises may be re-rented prior to such other vacant space.  TENANT shall
pay in full for all Leasehold Improvements constructed or installed within the
Premises to the date of the breach, and for materials ordered at its request for
the Premises.
 
(j)           In the event of any default by the TENANT hereunder the LANDLORD
shall be awarded a judgment against the TENANT for its costs incurred, including
attorneys’ fees that are reasonably necessary for the LANDLORD to enforce the
Lease and/or mitigate damages.
 
22.           SUBORDINATION.
 
This Lease is subject and subordinate to all ground or underlying leases and to
any mortgages and/or deeds of trust which may now or hereafter affect such
leases or the Property, and to all renewals, modifications, consolidations,
replacements and extensions thereof.  This clause shall be self-operative and no
further instrument of subordination shall be necessary to effect the
subordination of this Lease to the lien of any such lease, mortgage or deed of
trust.  In confirmation of such subordination, however, TENANT shall execute
promptly any certificate or subordination agreement that LANDLORD may
request.  TENANT hereby constitutes and appoints LANDLORD as TENANT'S
attorney-in-fact to execute any such certificate(s) for and on behalf of TENANT,
said appointment to be a power coupled with an interest and irrevocable during
the Term of this Lease.
 
23.           JURY TRIAL.
 
The parties hereby waive the right to trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of LANDLORD and TENANT, TENANT'S use or occupancy of the Premises
and/or any claim of injury or damage.
 
24.           HOLDOVER.
 
If TENANT shall remain in the Premises, with the knowledge and written consent
of LANDLORD, after the expiration of the Term of this Lease, or any renewal or
extension thereof, TENANT shall become a tenant from month to month at one
hundred fifty percent (150%) of the monthly rental for the last month of the
Lease Term, commencing on the first day next after the Lease Expiration
Date.  TENANT shall give to LANDLORD at least thirty (30) days’ written notice
of any intention to quit the Premises, and TENANT shall be entitled to thirty
(30) days written notice to quit except in the event of default hereunder.  All
other terms and conditions of this Lease shall remain in full force and
effect.  Provided, however, that in the event that TENANT shall holdover without
LANDLORD'S knowledge and consent, then at any
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
 
time prior to LANDLORD'S acceptance of rent from TENANT as a monthly TENANT
hereunder, LANDLORD, at its option, may re-enter and take possession of the
Premises without process, or by any legal process in force in the jurisdiction
in which the Building is situated.
 
25.           SUCCESSOR'S OBLIGATIONS.
 
It is agreed that all rights, remedies and liabilities hereunder given to or
imposed upon either of the parties hereto, shall extend to their respective
heirs, successors, executors, administrators and assigns.  This provision shall
not be deemed to grant TENANT any right to assign this Lease or to sublet the
Premises, except as set forth in Section 7 above.  TENANT acknowledges LANDLORD
might not be, now or in the future, the owner of the fee interest in the
Premises, Building, and/or Land.  The Term "LANDLORD" as used in this Lease is
hereby defined to be only the then current owner or mortgagee in possession of
the Premises.  In the event of any sale or sales by the then current LANDLORD
hereunder to any party then, from and after the closing of such sale or Lease
transaction, the Landlord whose interest is thus sold or leased shall be and
hereby is completely released and forever discharged from and of all covenants,
obligations and liabilities of LANDLORD hereunder thereafter accruing.
 
26.           RULES AND REGULATIONS.
 
The TENANT covenants that the rules and regulations set forth in Exhibit C,
attached hereto and incorporated herein by reference, and such other and further
rules and regulations as the LANDLORD may make and furnish to the TENANT, and
which in LANDLORD'S judgment are necessary or appropriate for the general
well-being, safety, care and cleanliness of the Premises and the Building
together with their appurtenances, shall be faithfully kept, observed and
performed by TENANT, and by TENANT'S AGENTS, servants, employees and guests
unless waived in writing by the LANDLORD.  All such rules and regulations shall
be enforced in a consistent manner by LANDLORD against all tenants in the
Building.  Any failure by LANDLORD to enforce any rule or regulation against any
party shall not be deemed a waiver of such rule and regulation or of LANDLORD'S
further right to enforce the same.
 
27.           COVENANTS OF LANDLORD.
 
LANDLORD covenants that it has the right to make this Lease for the Term
aforesaid, and that if TENANT shall pay the rent and perform all the covenants,
terms, conditions, and agreements of this Lease to be performed by TENANT,
TENANT shall, during the Term, freely, peaceably and quietly occupy and enjoy
the full possession of the Premises
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
 
without molestation or hindrance by LANDLORD or any party claiming through or
under LANDLORD, subject to other provisions contained in this Lease.
 
28.           RIGHTS OF LANDLORD.
 
LANDLORD hereby reserves to itself and its successors and assigns the following
rights:  (i) to change the street address and/or name of the Building and/or the
arrangement and/or location of entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets, or other public parts of the Building, to
make improvements, Alterations, additions, installations, eliminations and
changes to the Building, Land, parking facilities, or any part thereof, provided
that such changes do not unreasonably interfere with TENANT'S use and occupancy
of the Premises or conduct of its business (except in the event of an
emergency), (ii) to erect, use, and maintain pipes and conduits in and through
the Premises, (iii) to grant to anyone the exclusive right to conduct any
particular business or undertaking in the Building, Except there shall be no
other bank or lending institution located on the premises without the consent of
TENANT


 (iv) to install and maintain signs on the Building and/or Land, and (v) have
pass-keys to the Premises.  LANDLORD may exercise any or all of the foregoing
rights without being deemed to be guilty of an eviction, actual, or
constructive, or a disturbance of interruption of the business of TENANT or
TENANT'S use or occupancy of the Premises.
 
29.           LEASEHOLD IMPROVEMENTS.
 
Leasehold Improvements shall be provided by LANDLORD for TENANT as set forth in
Exhibit D to be attached hereto and incorporated herein by reference.
 
 
30.
SECURITY DEPOSIT.

 
None
 
[Highlighted area has been added.  Original paragraph has been deleted ->
 
Simultaneously with the execution of this Lease, TENANT shall deposit with
LANDLORD the sum of  zero_ ($  0.00_), as a security for the payment and
performance by TENANT of all of TENANT'S obligations, covenants, conditions, and
agreements under the Lease.  LANDLORD'S rights against TENANT in the event of
default shall in no way be limited or restricted by this security deposit.  If
the deposit is in the form of a Letter of Credit, the form, substance and
issuing institution are all subject to LANDLORD'S approval and shall contain
provisions for automatic renewals to cover the entire Term of this Lease.  Upon
the expiration of
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
the Term (or any renewal or extension thereof in accordance with this Lease),
LANDLORD shall, provided that TENANT is not in default under the Terms hereof,
return and pay back such security deposit to TENANT, less such portion thereof
as LANDLORD shall have appropriated to cure any default by TENANT with respect
to any of TENANT'S aforesaid obligations, covenants, conditions, and
agreements.  In the event of any default by TENANT hereunder, LANDLORD shall
have the right, but shall not be obligated to, apply all or any portion of the
security deposit to cure such default, in which event TENANT shall be obligated
promptly to deposit with LANDLORD the amount necessary to restore the security
deposit to its original amount.  In the event of the sale or transfer of
LANDLORD'S interest in the Building, LANDLORD shall have the right to transfer
the security deposit to such purchaser or transferee in which event TENANT shall
look only to the new Landlord for the return of the security deposit and
LANDLORD shall thereupon be released from all liability to TENANT.]
 
31.           PARKING.
 
TENANT shall have   zero (0)                   parking spaces exclusively
designated for its use on the Land adjacent to the Building subject to such
rules and regulations regarding the use of same as may be used by LANDLORD.  A
breach of such rules and regulations shall be construed as a default hereunder
at the option of LANDLORD.
 
Rules and regulations shall be construed as a default hereunder at the option of
LANDLORD.
 
32.           MORTGAGEE APPROVAL.
 
This Lease shall be subject to the approval of the lending or banking
institution providing the financing on the Building or any future
mortgages.  TENANT agrees to provide current financial statements from time to
time as LANDLORD may reasonably request.
 
33.           GENDER.
 
Feminine or neuter pronouns shall be substituted for the masculine form, and the
plural shall be substituted for the singular number, in any place or places
herein in which the context may require in such substitution or
substitutions.  LANDLORD and TENANT, as a matter of convenience, have been
referred to in neuter form.
 
34.           NOTICES.
 
All notices required or desired to be given hereunder by either party to the
other shall be hand delivered or given by certified or registered mail,
first-class postage pre-paid, return receipt requested.  Notices to the
respective parties shall be addressed to the person(s)
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
 
identified below and each of the parties represent that such person is an
authorized representative for the purpose of receiving all notices hereunder.
 
 
To LANDLORD:
Pointer Ridge Office Investments, LLC

 
1525 Pointer Ridge Place, Suite 200

 
Bowie MD 20716



 
Attn:  Frank Lucente or Kathleen Stewart



 
To TENANT:
Old Line Bank

 
1525 Pointer Ridge Place, Suite 400

 
Bowie MD 20716

 
Attn: Jim Cornelsen



Either party may, by like written notice, designate a new address to which such
notices shall be directed.
 
35.           ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.
 
TENANT agrees, at any time and from time to time, upon not less than five (5)
days prior written notice by LANDLORD, to provide LANDLORD with current
financial statements, and to execute acknowledge and deliver to LANDLORD a
statement in writing (i) certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the Lease is in full
force and effect as modified and stating the modification), (ii) stating the
dates to which the rent and any other charges hereunder have been paid by
TENANT, (iii) stating whether or not to the best knowledge of TENANT, LANDLORD
is in default
in the performance of any covenant, (iv) stating the address to which notices to
TENANT should be sent, and (v) any other information as may be reasonably
required.  Any such statement delivered pursuant hereto may be relied upon by
any owner of the Building or the Land, any prospective purchaser of the Building
or the Land, any mortgagee or prospective mortgagee of the Building or the Land
or of LANDLORD'S interest in either, or any prospective assignee of any such
mortgagee.
 
36.           GOVERNING LAW.
 
The parties agree that the laws of the State of Maryland shall govern the
validity, performance and enforcement of this Lease.
 
37.           BROKERS.
 
LANDLORD and TENANT acknowledge that Chesapeake Pointer Ridge Manager, LLC, has
been retained by the LANDLORD as Leasing Agent, and that any commission due will
be pursuant to this separate agreement.  LANDLORD and TENANT represent and
warrant that neither of them has employed a broker other than the aforementioned
to negotiate the terms of this Lease.  LANDLORD shall indemnify and hold TENANT
harmless, and TENANT shall indemnify and hold LANDLORD harmless, from and
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
 
against any claim for brokerage or other commission arising from or out of any
breach of the foregoing representation and warranty.
 
38.           WAIVER.
 
No delay in exercising or failure to exercise any right or power hereunder by
LANDLORD, LANDLORD shall impair any such right or power, or shall be construed
as a waiver of any breach or default or as acquiescence thereto.  One or more
waivers of covenants, terms or conditions of this Lease by LANDLORD shall not be
construed by the other party as a waiver of a continuing or subsequent breach of
the same covenant, term or condition.  The consent or approval by LANDLORD to or
of any act by TENANT of a nature requiring consent or approval shall not be
deemed to waive or render unnecessary consent to or approval of any subsequent
similar act.  No provision of this Lease shall be deemed to have been waived by
LANDLORD, unless such waiver be in writing signed by LANDLORD.
 
39.           SEVERABILITY.
 
If any term or provision of this Lease or the application thereto to any person
or circumstances shall to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than to those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of the
Lease shall be valid and be enforced to the fullest extent permitted by law.
 
40.           CAPTIONS.
 
The titles of the sections and paragraphs throughout this Lease are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify, or aid in the interpretation, construction
or meaning of the provisions of this Lease.
 
41.           COUNTERPARTS.
 
This Lease may be executed in one or more counterparts each of which shall be an
original, and all of which shall constitute one and the same instrument.
 
42.           ENTIRE AGREEMENT.
 
This Lease constitutes the entire agreement between the parties and no earlier
statements or prior written matter shall have any force or effect.  TENANT is
not relying on any representations or agreements other than those contained in
this Lease.  This Lease shall not be modified or canceled except by written
instrument executed by both parties.
 
43.           AUTHORIZATION.
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
 
The parties hereto and the individual signatories of this Lease each represent
that the signatories have full and complete authority to execute this Lease and
to bind their respective party to its terms.  Additionally, each of the parties
shall produce, promptly following a request by the other, reasonable written
confirmation of the authority of the signatory to execute this lease on behalf
of that party.
 
44.           HAZARDOUS MATERIALS.
 
The TENANT is expressly prohibited from and agrees not to engage in any
activities involving, directly or indirectly, the use, generation, treatment,
storage, disposal of any hazardous or toxic chemical, material, substance or
waste.  The TENANT hereby indemnifies and agrees to hold the LANDLORD harmless
from any and all costs, expenses, losses, actions, suits, claims, judgments, and
other liability whatsoever resulting from a breach by TENANT of any federal,
state, or local environmental protection laws and regulations.
 
45.           RELOCATION OF PREMISES.
 
LANDLORD reserves the right to relocate the Premises to substantially comparable
space within the immediate area.  LANDLORD will give TENANT written notice of
its intention to relocate the Premises, and TENANT will complete its relocation
within one hundred twenty (120) days after LANDLORD’S notice.  If TENANT does
not wish to relocate its Premises, TENANT may terminate this Lease effective as
of thirty (30) days after LANDLORD’S initial notice.  Upon TENANT’S vacation and
abandonment of the Premises, LANDLORD will pay to TENANT a sum equal to one
monthly installment of the base monthly rent payable under this Lease, and will
return the unused portion of the Security Deposit, and LANDLORD’S and TENANT’S
obligations to each other will then end.  If TENANT does relocate, then
effective on the date of such relocation this Lease will be amended to reflect
the terms and conditions of the new Lease for the new space.  LANDLORD agrees to
pay the reasonable costs of moving TENANT to the new space.








[SIGNATURE PAGE TO FOLLOW]
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
 


WITNESS the following signatures and seals:
 

 
LANDLORD:
 
Pointer Ridge Office Investment, LLC
                       
Witness: __________________
By: /s/ Frank Lucente
       
Printed Name:  Frank Lucente, President Lucente Enterprises, Inc. Property
Manager
       
Date:  12/29/2011
             
TENANT:
 
Old Line Bank
     
Witness:  Joseph E. Burnett
By: /s/ James W. Cornelsen
       
Printed Name:  James W. Cornelsen
       
Title:  President
       
Date:  December 29, 2011



 
 
 
 
38

--------------------------------------------------------------------------------

 
 

 


EXHIBIT A
 
FLOOR PLAN/SITE PLAN SPACE DESCRIPTION


The Premises that are the subject of this Lease contain approximately    1731.82
square feet of rentable area on the 3rd floor in a building located at 1525
Pointer Ridge Place, Bowie, Maryland 20716 or on property described as Pointer
Ridge Office Building.  The location of the Premises is as set forth on the
floor plan and/or site plan that are attached hereto and incorporated herein,
and the exact number of square feet of rentable space that is being leased by
the Tenant is set forth on Exhibit B to the Lease.
 
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
 


Pointer Ridge Office Building
Pointer Ridge Place
Bowie, Maryland
 
EXHIBIT B
 
TENANT'S CERTIFICATE
 
       Old Line Bank             , having entered into a certain Lease Agreement
dated December 7, 2011 by and between Old Line Bank    as TENANT and Pointer
Ridge Office Investment, LLC as LANDLORD, DOES HEREBY CERTIFY THAT [the terms
used herein have the same meaning as are ascribed to such terms in the Lease
Agreement]:
 
(1)  The Rentable Area of the Leased Premises is approximately 1731.82    square
feet;
 
(2)  The amount of the Base Rent is $     16.00     per square foot;
 
(3)  The commencement of the Term is January 1, 2012         and the expiration
of the Term is   May 31, 2019       .   In the event TENANT'S occupancy of the
Premises commences on a date other than the first day of the following month,
the Lease Commencement Date shall be the first day of the month, and the Lease
Expiration Date shall be adjusted correspondingly, such that the Term of this
Lease shall be for the same period of time set forth in Subsection (a) of this
Section 2.  Any occupancy prior to the Lease Commencement Date shall be pursuant
to all the terms and conditions of this Lease and rent shall be prorated for
such fractional period of the month of early occupancy.
 
(4)   The Rent Commencement Date shall begin when the U & O is issued and TENANT
is given the right to occupy premise.  TENANT build outs shall be substantially
completed.  [highlighted area reflects change]
 
(5)  TENANT is in possession of the Leased Premises and has no claims, defenses,
offsets or counterclaims against LANDLORD except for the following specific
claims, defenses, offsets or counterclaims:
 
WITNESS WHEREOF, I have hereunto set my hand and seal this 29th day
Of December, 2011
 

 
TENANT:
 
Old Line Bank
     
By:  /s/ James W. Cornelsen
 
Printed Name:  James W. Cornelsen
 
Title:  President



 
 
 
40

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT C
 
POINTER RIDGE OFFICE BUILDING
 
RULES AND REGULATIONS OF THE BUILDING
 
(a)            The sidewalks, entrances, passages, courts, elevators,
vestibules, stairways, corridors or halls or other parts of the Building not
occupied by any tenant shall not be obstructed or encumbered by any tenant or
used for any purpose other than ingress or egress to and from the demised
premises.  LANDLORD shall have the right to control and operate the public
portions of the Building, and the facilities furnished for the common use of the
tenants, in such manner as LANDLORD deems best for the benefit of the tenants
generally.  No tenant shall permit the visit to the demised premises of persons
in such numbers or under such conditions as to interfere with the use and
enjoyment by other tenants of the entrances, corridors, elevators and other
public portions or facilities of the Building.
 
(b)            No awnings or other projections shall be attached to the outside
walls of the Building without the prior written consent of LANDLORD.  No drapes,
blinds, shades, or screens shall be attached to or hung in, or used in
connection with, any window or door.  Such awnings, projections, curtains,
blinds, screens or other fixtures must be of the quality, type, design, and
color, and attached in a manner approved by LANDLORD.
 
(c)            The doors leading to the corridors or main halls shall be kept
closed during business hours except as they may be used to ingress or
egress.  No additional locks shall be placed upon any doors of the demised
premises, nor shall any changes be made in existing locks or the mechanisms
thereof; except that TENANT shall have the right at its expense to install
security locks on all entry doors and fire doors opening into the demised
premises, and also on the doors to any offices within the demised premises,
provided TENANT at the termination of its occupancy shall restore to LANDLORD
all keys of stores, offices, storage and toilet rooms, either furnished to, or
otherwise procured by TENANT, and in the event of the loss of any keys so
furnished, TENANT shall pay to LANDLORD the cost to replace.  TENANT further
agrees that, should LANDLORD so require, TENANT will at its expense remove any
additional locks which it installed or caused to be installed, reinstall the
original hardware, and repair to LANDLORD'S satisfaction any damage to doors or
frames.  TENANT agrees to give access upon request to any such locked area(s).
 
(d)            TENANT shall not construct, maintain, use or operate within the
demised premises or elsewhere in the Building of which the demised premises form
a part or on the outside of the Building, any electrical device, wiring or
apparatus in connection with a loud
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
speaker system or other sound system unless the TENANT shall have first obtained
the prior written consent of the LANDLORD, except that this restriction shall
not apply to radios, television sets or dictating machines, or paging systems,
if such items are audible solely within the premises.  There shall be no
marking, painting, drilling into or in any way defacing any part of the demised
premises or the Building.  No TENANT shall throw anything out of the doors or
windows or down the corridors or stairs.
 
(e)            The employees of the LANDLORD are prohibited as such from
receiving any packages or other articles delivered to the Building for the
TENANT, and should any such employee receive any such packages or articles, he
or she in so doing shall be the agent of the TENANT and not of the LANDLORD.
 
(f)            The water and wash closets and other plumbing fixtures shall not
be used for any purposes other than those for which they were constructed, and
no sweepings, rubbish, rags, or other substances shall be thrown therein.  All
damages resulting from any misuse of the fixtures shall be borne by the TENANT
who, in whose servants, employees, AGENTS, visitors, or licensees, shall have
caused the same.
 
(g)            No vehicles or animals of any kind shall be brought into or kept
in or about the demised premises or the Building, and no cooking shall be done
or permitted by the TENANT on the demised premises except in kitchens
constructed as part of TENANT Improvements.  No TENANT shall cause or permit any
unusual or objectionable odors to be produced upon or emanate from the demised
premises.
 
(h)            Neither TENANT, nor any of TENANT'S servants, employees, AGENTS,
visitors or licensees, shall at any time bring or keep upon the demised premises
any inflammable, combustible or explosive fluid, chemical or substance.
 
(i)            Canvassing, soliciting and peddling in the Building is prohibited
and TENANT shall cooperate to prevent the same.
 
(j)            Any person employed by TENANT to do janitorial work within the
demised premises must obtain LANDLORD'S consent and such person shall, while in
the Building and outside of said demised premises, comply with all instructions
issued by the superintendent of the Building.
 
(k)             There shall not be used in any space, or in the public halls of
the Building, either by any TENANT or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.
 
 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
(l)            Access plates to under floor conduits must be left
exposed.  Where carpet in installed, carpet must be cut around access plates.
 
(m)            TENANT shall adjust thermostat, if adjustable, to the setting
which uses the least amount of energy upon leaving the premises daily.
 
 
(14)
Mats, trash, or other objects are not permitted in the public corridors.

 
(o)            LANDLORD and/or its parking contractor shall have the right to
establish reasonable rules and regulations for the use of all parking facilities
at the project.
 
(p)            LANDLORD shall have the right to determine when TENANT may move
its Property, i.e., furnishings, files, etc., into or out of the demised
premises.  TENANT shall request permission from LANDLORD for any such move, and
shall abide by LANDLORD'S reasonable rules regarding any such move.
 
(q)            TENANT shall purchase and maintain comprehensive public liability
and Property damage insurance on the demised premises, protecting LANDLORD and
TENANT against loss, cost, or expense by reason of injury or death to persons or
damage to or destruction of Property by reason of the use and occupancy of the
demised premises by TENANT and its invites, such insurance to be carried by
reputable companies and having limits of not less than $1,000,000 combined
single limit per occurrence for bodily injury, death, and Property damage; for
injury to or death of any one person, $5,000,000 for each accident and
$2,000,000 for Property damage.
 
(r)            No TENANT shall purchase spring water, ice, coffee, soft drinks,
towels or other like service, from any company or persons whose repeated
violations of Building regulations have caused, in LANDLORD'S opinion, a hazard
or nuisance to the Building and/or its occupants.
 
(s)            LANDLORD reserves the right to exclude from the Building at all
times any person who is not known or does not properly identify himself to the
Building Management or night watchman on duty.  LANDLORD may at its option
require all persons admitted to or leaving the Building between the hours of 6
p.m. and 7 a.m., Monday through Friday, and at all times on Saturday, Sundays
and legal holidays, to register.  TENANT shall be responsible for all persons
for whom he authorizes entry into or exit out of the Building, and shall be
liable to LANDLORD for all acts of such persons.
 
(t)            The demised premises shall not be used for lodging or sleeping or
for any illegal purpose.
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
 
(u)            LANDLORD does not maintain suite finishes which are non-standard,
such as kitchens, bathrooms, wallpaper, special lights, etc.  However, should
the need for repairs arise, LANDLORD will arrange for the work to be done at the
TENANT'S expense.
 
(v)            No auction sales shall be conducted in the Building without the
LANDLORD'S consent.
 
(w)            No TENANT shall use any other method of heating than that
provided by the LANDLORD without the LANDLORD'S consent.
 
(x)            TENANT shall keep window coverings closed at the appro­priate
time of day to prevent direct solar penetration of the premises.
 
(y)            TENANT shall purchase and use chair mats to protect the carpeting
under all chairs on casters used in the demised premises.
 
LANDLORD agrees to advise TENANT in writing of any additions to, deletions from,
or changes in the foregoing rules and regula­tions.  In the event that TENANT is
in violation of any Building rule or regulation, LANDLORD shall notify TENANT in
writing of the same, and shall allow TENANT a reasonable period of time within
which to comply with such rule or regulation.  Failure of TENANT to comply
within such period of time shall be sufficient cause for termination of this
Lease at the option of the LANDLORD.
 
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT D


LEASEHOLD IMPROVEMENTS AND TENANT STANDARDS




(See attached space plan as attached as Exhibit D-1 to be provided at a later
date.)
 
 
 
 
 


45


--------------------------------------------------------------------------------





